Citation Nr: 0005819	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
spondylolisthesis and spondylolysis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from March 1972 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  In an April 1978 rating decision, the RO denied service 
connection for spondylolisthesis and spondylolysis of the 
lumbosacral spine.  Although the RO notified the veteran of 
that decision, he did not initiate an appeal.  

2.  Evidence received since the March 1978 rating decision is 
new and so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The April 1978 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
spondylolisthesis and spondylolysis of the lumbosacral spine.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally submitted a claim for service 
connection for a back injury in March 1978.  In an April 1978 
rating decision, the RO denied the veteran's claim.  Although 
the RO notified the veteran of that decision, he did not 
initiate an appeal.  Therefore, the RO's decision of April 
1978 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

In the April 1978 rating decision, the RO determined that the 
veteran's back disorder existed prior to service and was not 
aggravated during service.  The evidence of record consisted 
of the veteran's service medical records.  

The evidence received since the April 1978 rating decision 
consists of multiple copies of a service medical record dated 
in April 1972, two copies of a VA outpatient treatment record 
dated in January 1997, a statement from W.A. received in 
March 1997, a statement from a VA physician dated in April 
1999, and the veteran's testimony from a January 2000 hearing 
before a member of the Board. 

Initially, the Board notes that the copies of the April 1972 
service medical record is duplicative of evidence of record 
at the time of the April 1978 rating examination, and is 
therefore not new.  However, in his statement, W.A. relates 
that he and the veteran were in basic training together when 
the veteran hurt his back.  During the January 2000 hearing, 
the veteran conceded that he had experienced back problems 
about two years before he entered service, and underwent a 
myelogram in January 1971 at the Hahnemann Medical College 
Hospital in Philadelphia, PA.  However, he testified that in 
the interim he had not suffered any back problem.  The 
veteran explained that he hurt his back in service during 
basic training while running and jumping with a full pack.  
He related that his back had not been the same since that 
time.  For purposes of determining whether there is new and 
material evidence to reopen the claim, the Board must 
generally presume the truthfulness of the statement and 
testimony.  Justus, 3 Vet. App. at 513.  The Board finds that 
the substance of this evidence was not of record at the time 
of the April 1978 denial and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, there is new and material evidence to 
reopen the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. App. 
at 206.



ORDER

As there is new and material evidence, the claim of 
entitlement to service connection for spondylolisthesis and 
spondylolysis of the lumbosacral spine is reopened.  


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, before 
proceeding to further evaluate whether the claim is well 
grounded, the Board finds that additional development is 
required.  

The April 1999 letter from a VA physician indicates that the 
veteran had been a patient at the McGuire VA medical center 
pain clinic in Richmond, Virginia, since February 1996.  The 
claims folder contains only a copy of a January 1997 visit, 
which referred to treatment as early as November 1995.  VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  On remand, the RO should secure copies of 
the veteran's complete VA medical records for consideration.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should secure and associate 
with the claims folder copies of the 
veteran's complete VA medical records 
from the McGuire VA medical center in 
Richmond, Virginia.  

2.  The RO contact the veteran and obtain 
from him the names and addresses of all 
medical care providers who treated the 
veteran for low back problems from 1971 
to March 1972.  Of particular interest 
would be records from the Hahnemann 
Memorial Hospital.  After securing the 
necessary releases, the RO should obtain 
these records for association with the 
claims folder.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for spondylolisthesis and 
spondylolysis of the lumbosacral spine.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that it would be to his advantage to 
submit to the any private medical records or other evidence 
that would support his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



